DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 CESAR AUGUSTO MORENO ROJAS,
                           Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-309

                               [July 1, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen M. McHugh, Judge; L.T. Case Nos.
062017MM007526A88810 and 062018AP000038AXCR10.

  Gordon Weekes, Public Defender, and Sarah W. Sandler, Assistant
Public Defender, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.